Oppenheimer Main Street Fund Period Ending 2/29/12 Exhibit 77C SHAREHOLDER MEETING (Unaudited) On February 29, 2012, a shareholder meeting of Oppenheimer Main Street Fund (the “Fund”) was held at which the twelve Trustees identified below were elected (Proposal No. 1).At the meeting the sub-proposals in (Proposal No. 2) and (Proposal No. 3) were approved as described in the Fund’s proxy statement for that meeting.The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees William L Armstrong92,599,2132,587,974 Edward L. Cameron92,699,3632,487,824 Jon S. Fossel92,857,1652,330,022 Sam Freedman92,716,3792,470,809 Richard F. Grabish92,906,6132,280,574 Beverly L. Hamilton92,948,5062,238,681 Robert J. Malone92,867,2682,319,920 F. William Marshall, Jr.92,861,2112,325,976 Victoria J. Herget92,883,2132,303,974 Karen L. Stuckey92,862,4972,324,690 James D. Vaughn92,877,3772,309,810 William F. Glavin, Jr.92,839,3342,347,853 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstainBroker Non Vote 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstainBroker Non Vote 2c:Proposal to remove the fundamental policy relating to diversification of investments ForAgainstAbstainBroker Non Vote 2e-1:Proposal to revise the fundamental policy relating to lending ForAgainstAbstainBroker Non Vote 2g-1:Proposal to revise the fundamental policy relating to real estate and commodities ForAgainstAbstainBroker Non Vote 2g-2:Proposal to remove the additional fundamental policy relating to real estate and commodities ForAgainstAbstainBroker Non Vote 2h:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstainBroker Non Vote 2i:Proposal to revise fundamental policy relating to underwriting ForAgainstAbstainBroker Non Vote 2o:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstainBroker Non Vote 2p:Proposal to approve a change in the Fund’s investment objective ForAgainstAbstainBroker Non Vote Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstainBroker Non Vote
